UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7550



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HORACE CHAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-87-61-F, CA-97-314-5-F)


Submitted:   May 7, 1999                    Decided:   May 26, 1999


Before MURNAGHAN, ERVIN, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Horace Chavis, Appellant Pro Se. Bruce Charles Johnson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Horace Chavis seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Chavis, Nos. CR-87-61-F;

CA-97-314-5-F (E.D.N.C. Aug. 6, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2